UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DEVIN WHITE,

                             Plaintiff,

       against
                                                      CIVIL ACTION NO.: 19 Civ. 7945 (PAE) (SLC)

                                                                         ORDER
NEW YORK CITY POLICE DEPARTMENT, et al.,

                             Defendants.


       SARAH L. CAVE, United States Magistrate Judge.

       Plaintiff, Devin White, is directed to respond, via ECF, to the Letter-Motion of Interested

Party Office of the Corporation Counsel of the City of New York (“Corporation Counsel”) (ECF

No. 12), by Friday, December 6, 2019. Mr. White’s response must state whether he intends to

produce to Corporation Counsel a fully executed unsealing release pursuant to New York State

Criminal Procedure Law § 160.50 and, if so, by what date. If Mr. White does not intend to

produce the release, his response must state his reason.

       Corporation Counsel’s deadline to identify the four John Doe officers whom Mr. White

plans to name as defendants in this action and Mr. White’s deadline to file an amended

complaint naming the John Doe defendants is adjourned sine die.
Dated:   New York, New York
         December 2, 2019

                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
